USDC IN/ND case 1:15-cr-00010-TLS-SLC document 500 filed 06/02/20 page 1 of 7


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION

 UNITED STATES OF AMERICA

 v.                                                 CAUSE NO.: 1:15-CR-10-TLS

 DEWAYNE LEWIS


                                     OPINION AND ORDER

         This matter is before the Court on the Government’s Objection to the Final Presentence

Investigation Report (“Final PSR”), with the objection submitted to the Court as an attachment to

the Second Addendum to the Final PSR [ECF No. 490-1], and the Defendant’s Objections to

Revised Presentence Report and Response to Government’s Objections [ECF No. 493]. For the

reasons stated below, the parties’ objections are overruled.

                      FACTUAL AND PROCEDURAL BACKGROUND

         The Court extensively detailed the Factual and Procedural Background of this case in its

March 11, 2020 Opinion and Order [ECF No. 480]. As such, the Court incorporates the Factual

and Procedural Background of its March 11, 2020 Opinion and Order into this Opinion and

Order.

         In its March 11, 2020 Opinion and Order, the Court ruled on the parties’ first series of

objections to the PSR and concluded that the Defendant’s total offense level for the convicted

offense is 42 with a Category III criminal history. Mar. 11, 2020 Op. & Order 40, ECF No. 480.

On the same day, the Court ordered the parties to file any remaining objections to the Final PSR

by April 24, 2020. See ECF No. 481.

         On March 23, 2020, a Final Presentence Investigation Report (“Final PSR”) [ECF No.

485] and an Addendum to the Final PSR [ECF No. 486] were filed. The Government’s Objection
USDC IN/ND case 1:15-cr-00010-TLS-SLC document 500 filed 06/02/20 page 2 of 7


to the Final PSR [ECF No. 490-1] was filed on April 15, 2020, as an attachment to the Second

Addendum to the Final PSR [ECF No. 490]. The Defendant, on May 1, 2020, filed his

Objections to Revised Presentence Report and Response to Government’s Objections [ECF No.

493].1 Having reviewed these documents, the Court is prepared to rule on the parties’ objections.

                                                  ANALYSIS

        The Court has received supplemental objections from both the Government and the

Defendant. The Court will first address the Government’s objection.

A.      The Government’s Objection

        The Court, in its March 11, 2020 Opinion and Order, concluded that a violence

enhancement pursuant to Sentencing Guideline § 2D1.1(b)(2) was inappropriate because “the

information in the PSR [concerning the use of violence] does not reach the reliability threshold

required by law.” Mar. 11, 2020 Op. & Order 23. The Government, based on this conclusion,

“objects to the failure to include the violence enhancement and will request a hearing in

accordance with the Court’s Opinion and Order.” Gov’t’s Objs., ECF No. 490-1. At this time,

the Court will not change its prior ruling, as the Court has received no additional evidence

supporting the imposition of a § 2D1.1(b)(2) upward adjustment. Further, the Court notes that

the Government has not yet filed a motion requesting a hearing on this issue; however, it is the

Court’s understanding that the Government’s request for a hearing will be addressed at the Status

Conference scheduled for June 12, 2020. Therefore, this objection is overruled; however, the

Government is granted leave to re-raise this objection if appropriate at a later date.




1
 Although the Defendant filed his objections after the Court imposed deadline, the delay was caused by the
COVID-19 pandemic and was excused.

                                                        2
USDC IN/ND case 1:15-cr-00010-TLS-SLC document 500 filed 06/02/20 page 3 of 7


B.     The Defendant’s Objections

       The Defendant raises several supplemental objections; however, most are reiterations of

his initial objections. The Court has consolidated the Defendant’s objections by related

paragraphs and will address each objection individually.

       In paragraphs two and fifteen, the Defendant makes “catch-all” objections to “any and all

enhancements and adjustments included in the [PSR] outside the scope and threshold of the

defendant’s indictment,” Def.’s Objs. ¶ 2, ECF No. 493, and insists that his offense level should

be 30 or 32 instead of 42, Def.’s Objs. ¶ 15. Although the sentencing guidelines are ultimately

advisory, the Court must apply them prior to sentencing, U.S. Sentencing Guidelines Manual §

1B.1(a)(3) (U.S. Sentencing Comm’n 2018) (“The court shall determine the kinds of sentence

and the guidelines range as set forth in the guidelines by applying the provisions of this

manual.”); therefore, the Court is required to determine which enhancements and adjustments

apply. See id. The Court has already considered similar objections made by the Defendant,

concluded which enhancements and adjustments are appropriate, and determined that, based on

the evidence available to the Court, an offense level of 42 is proper. Accordingly, these

objections are overruled.

       In paragraphs four, five, and six, the Defendant objects to the Court’s consideration of

relevant conduct and the calculation of the converted drug weight the Court set forth in its March

11, 2020 Opinion and Order, including the currency considered by the Court. See Def.’s Objs. ¶¶

4–6. The Defendant makes a similar objection in paragraph ten, where he argues that the Court

cannot consider relevant conduct because he was not convicted of a conspiracy. See id. at ¶ 10.

The Defendant has already raised these objections, and the Court has already explained that they

are contrary to the well-established law of this Circuit. See, e.g., United States v. Lomax, 743 F.



                                                 3
USDC IN/ND case 1:15-cr-00010-TLS-SLC document 500 filed 06/02/20 page 4 of 7


App’x 678, 683 (7th Cir. 2018) (“Relevant conduct includes ‘all reasonably foreseeable acts and

omissions of others in furtherance of the jointly undertaken criminal activity, whether or not

charged as a conspiracy.’” (quoting United States v. Acosta, 534 F.3d 574, 582–83 (7th Cir.

2008))); United States v. Baines, 777 F.3d 959, 963 (7th Cir. 2015) (“This ‘relevant conduct’ rule

permits sentencing court to consider additional quantities of drugs not specified in conviction,

provided ‘the unconvicted activities bore the necessary relation to the convicted offense.”

(quoting United States v. Bacallao, 149 F.3d 717, 719 (7th Cir. 1998))); United States v. Taylor,

272 F.3d 980, 982 (7th Cir. 2001) (“The goal in including relevant conduct in sentencing

considerations is to allow the sentence to reflect the seriousness of an offense rather than being

limited by the specific charge set out in the indictment.”). As such, the objections are overruled.

       In paragraph seven, the Defendant objects to the Court’s finding that he was engaged in

the trafficking of controlled substances during the time period between 2009 or 2010 and 2015.

Specifically, the Defendant contends that he “started in the year 2012 with marijuana and earlier

on in the year of 2013 with cocaine.” Def.’s Objs. ¶ 7. This contention is contrary to the

testimony introduced at trial and that the Court considered when conducting its converted drug

weight calculation. Furthermore, even if this contention were true, it would not affect the Court’s

conclusion that the Defendant’s conduct mandates a base offense level of 36.

        When making the converted drug calculation, the Court first considered the known

quantities of drugs and money trafficked by the Defendant, as detailed in the PSR, which equated

to 20,274.2 kilograms of converted drug weight. Mar. 11, 2020 Op. & Order 16. However, this

amount did not include an unknown quantity of drugs trafficked by the Defendant throughout his

involvement in the Bates Drug Trafficking Organization (“the DTO”). The Court, based on the

evidence introduced at trial, concluded that the Defendant trafficked approximately 30,000



                                                 4
USDC IN/ND case 1:15-cr-00010-TLS-SLC document 500 filed 06/02/20 page 5 of 7


kilograms of converted drug weight during this time period, for a total converted drug weight of

50,274.2 kilograms. Id. at 17; see also United States v. Hollins, 498 F.3d 622, 631 (7th Cir.

2007) (“[A]lthough evidence of drug quantity must be more than speculative, ‘nebulous

eyeballing,’ the sentencing guidelines permit some amount of reasoned ‘speculation and

reasonable estimation’ by a sentencing court.” (quoting United States v. Jarrett, 133 F.3d 519,

530 (7th Cir. 1998)). Based on this, the Court determined that “a converted drug weight of at

least 30,000 kilograms but less than 90,000 kilograms is supported by the evidence presented at

trial and contained within the PSR, resulting in a base offense level of 36.” Mar. 11, 2020 Op. &

Order 17–18.

       The Defendant’s representation that he “started in the year 2012 with marijuana and

earlier on in the year of 2013 with cocaine,” Def.’s Objs. ¶ 7, would only affect the Court’s

conclusion if the Defendant trafficked less than an additional 9,725.8 kilograms of converted

drug weight from 2012 until his arrest in 2015. If, for example, the Defendant trafficked only

9,720 additional kilograms of converted drug weight, his total converted drug weight would be

less than 30,000 kilograms, which would result in a lower base offense level. See Guidelines

Manual § 2D1.1(a)(5), (c) (U.S. Sentencing Comm’n 2018). However, the Court’s prior

finding—that the Defendant trafficked approximately 30 kilograms of cocaine per year—does

not support such a conclusion. Mar. 11 Op. & Order 17. Based on that finding, the Defendant in

2013 and 2014, the years the Defendant admits to dealing cocaine in this set of objections,

trafficked 60 kilograms of cocaine, which equates to 12,000 kilograms of converted drug weight.

See id. § 2D1.1 application n.8. As such, the Court’s conclusion that the Defendant trafficked at

least 30,000 kilograms of converted drug weight is reasonable, and the Defendant’s objection is

overruled.



                                                 5
USDC IN/ND case 1:15-cr-00010-TLS-SLC document 500 filed 06/02/20 page 6 of 7


       In paragraph eleven, the Defendant objects to the Court’s conclusion that his conduct

does not warrant a downward adjustment for acceptance of responsibility pursuant to Sentencing

Guideline § 3E1.1. The Court has already considered this objection and has no reason to disturb

its previous ruling. The objection is, again, overruled.

       In paragraphs three, eight, nine, twelve, thirteen, and fourteen, the Defendant raises new

arguments that were not made in his initial objections. In paragraphs three and twelve, the

Defendant argues that he was unaware that certain sentencing enhancements could be

considered, Def.’s Objs. ¶ 3, and represents that he would have pled guilty if he had been advised

on the possible implementation of those sentencing enhancements, Def.’s Objs. ¶ 12. The Court

takes this contention seriously; however, it must be presented as a separate motion to set aside

the Court’s April 24, 2019 Opinion and Order [ECF No. 438] and not as an objection to the PSR.

For this reason, this contention cannot be considered at this time and the Defendant’s objection is

overruled.

       In paragraphs eight, nine, and fourteen, the Defendant objects to the disparity between his

potential sentence and the sentences others involved in the DTO received. See Def.’s Objs. ¶¶ 8,

9, 14. The Defendant’s concern, although legitimate, is premature as the Court has not yet

determined the length of the Defendant’s sentence. Pursuant to 18 U.S.C. § 3553, the Court must

consider, among other factors, “the need to avoid unwarranted sentence disparities among

defendants with similar records who have been found guilty of similar conduct” when imposing

a sentence. 18 U.S.C. § 3553(a)(6). Accordingly, the Court will consider the sentences of other

members of the DTO later in the sentencing process, and the Defendant’s objection is overruled.

       The Defendant’s final objection, contained in paragraph thirteen, is to the Government’s

request for a hearing to introduce evidence related to the imposition of a violence enhancement



                                                  6
USDC IN/ND case 1:15-cr-00010-TLS-SLC document 500 filed 06/02/20 page 7 of 7


pursuant to Sentencing Guideline § 2D1.1(b)(2). The Defendant’s only argument supporting his

objection is that “the evidence the government [wishes] to produce at a hearing is outside the

scope and threshold of the defendant’s indictment charge.” Def.’s Objs. ¶ 13. As repeatedly

explained by the Court in this proceeding, this argument is contrary to the law of this circuit

which permits sentencing courts to consider conduct not charged in the indictment during

sentencing. Taylor, 272 F.3d at 982 (“The goal in including relevant conduct in sentencing

considerations is to allow the sentence to reflect the seriousness of an offense rather than being

limited by the specific charge set out in the indictment.”). Furthermore, the Defendant’s

objection is premature because, as previously explained, whether a hearing regarding the

imposition of a § 2D1.1(b)(2) enhancement is appropriate will be addressed at the June 12, 2020

Status Conference. Thus, the Court overrules the objection.

                                         CONCLUSION

       For the reasons stated above, the Court OVERRULES all pending objections [ECF Nos.

490-1, 493] to the Final PSR. The Court GRANTS the Government leave to re-raise its objection

concerning the imposition of a violence enhancement pursuant to Sentencing Guideline §

2D1.1(b)(2) if appropriate later in the proceedings.

       SO ORDERED on June 2, 2020.

                                              s/ Theresa L. Springmann
                                              JUDGE THERESA L. SPRINGMANN
                                              UNITED STATES DISTRICT COURT




                                                 7
